Case: 1:19-cv-00446-DRC-KLL Doc #: 19 Filed: 12/11/20 Page: 1 of 2 PAGEID #: 809




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

CARLEAN DATES

             Plaintiff,
                                            Case No. 1:19-cv-446
       v.                                   JUDGE DOUGLAS R. COLE
                                            Magistrate Judge Litkovitz
HSBC BANK USA, N.A. et al.,

             Defendants.

                                     ORDER

      This cause comes before the Court on the Objection of Plaintiff Carlean Dates

(“Dates”) (Doc. 18) to the Magistrate Judge’s July 2, 2020 Report and

Recommendation (“R&R”) (Doc. 17). That R&R, in turn, is reviewing an appeal from

a May 22, 2019 bankruptcy court order (the “Bankruptcy Order”) in adversary

proceeding No. 1:19-ap-01011 in Bankruptcy Case No. 1:18-bk-14602. In the

Bankruptcy Order, the bankruptcy court granted the motion to dismiss of defendant

the HSBC Bank USA, N.A. as Trustee. In the R&R, the Magistrate Judge

recommends: (1) that the Court deny oral argument to Dates on her appeal; and

(2) that the Court affirm the bankruptcy court’s May 22, 2019 Order.

      The instant case is related to Case No. 1:19-cv-445, in which Dates challenges

a virtually identical R&R, which was issued the same day, reviewing the same

Bankruptcy Order, in the same adversary proceeding, but as to a different

defendant—the Law Offices of John D. Clunk Co. LPA (“Clunk Co.”)—who the

Bankruptcy Order also dismissed. The only difference between the R&R in Case No.
Case: 1:19-cv-00446-DRC-KLL Doc #: 19 Filed: 12/11/20 Page: 2 of 2 PAGEID #: 810




1:19-cv-445 and the R&R in the present case, is that the R&R in the other case

included one section directed at Clunk Co.’s failure to file a brief in opposition to

Dates’ appeal of the Bankruptcy Order. Other than that, the two R&Rs are virtually

word-for-word identical. Likewise, the Objection that Dates filed in this matter is

identical to the Objection that she filed in Case No. 1:19-cv-445.

      On December 10, 2020, the Court issued an Opinion and Order denying Dates’

Objection and adopting the R&R in that case. The reasoning in that Opinion and

Order applies equally to Dates’ Objection to the instant R&R. In the interests of

efficiency, rather than repeat the analysis, the Court adopts that Opinion and Order

in this case. For the reasons set forth in that Opinion and Order, the Court

OVERRULES Dates’ Objection (Doc. 18), ADOPTS the R&R (Doc. 17), and thereby

DENIES Dates’ request for oral argument and AFFIRMS the bankruptcy court’s

May 22, 2019 Order DISMISSING HSBC WITH PREJUDICE. The Court further

ORDERS the Clerk to TERMINATE this case on the Court’s docket.



      SO ORDERED.

December 11, 2020
DATE                                           DOUGLAS R. COLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
